UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 Or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-31581 OPLINK COMMUNICATIONS, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) No. 77-0411346 (I.R.S. Employer Identification No.) 46335 Landing Parkway, Fremont, CA 94538 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (510) 933-7200 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes RNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filerR Non-accelerated filer£ Smaller reporting company£ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R The number of outstanding shares of the Registrant’s common stock, $0.001 par value, as of April 28, 2013, was 19,039,659. Table of Contents OPLINK COMMUNICATIONS, INC. TABLE OF CONTENTS PARTI—FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of March 31, 2013 and July 1, 2012 3 Condensed Consolidated Statements of Operations for the three and nine months ended March 31, 2013 and April 1, 2012 4 Condensed Consolidated Statements of Comprehensive Income for the three and nine months ended March 31, 2013 and April 1, 2012 5 Condensed Consolidated Statements of Cash Flows for the nine months ended March 31, 2013 and April 1, 2012 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 29 PARTII—OTHER INFORMATION Item 1. Legal Proceedings 30 Item 1A. Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 31 Item 4. Mine Safety Disclosures 31 Item 5. Other Information 31 Item 6. Exhibits 31 Signature 32 Exhibit Index 2 Table of Contents PART I.FINANCIAL INFORMATION ITEM 1- FINANCIAL STATEMENTS OPLINK COMMUNICATIONS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except share data) March 31, July 1, ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Inventories Deferred tax assets Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Long-term investments Goodwill and acquired intangible assets, net Deferred tax assets, non-current Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Income tax payable Total current liabilities Income tax payable, non-current Deferred tax liabilities, non-current Other non-current liabilities Total liabilities Commitments and contingencies(Note 13) Stockholders' equity: Common stock, $0.001 par value, 34,000 shares authorized; 19,038 and 19,130 shares issued and outstanding as of March 31, 2013 and July 1, 2012, respectively 19 19 Additional paid-in capital Accumulated other comprehensive income Accumulated deficit (167,439 ) (176,309 ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 Table of Contents OPLINK COMMUNICATIONS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except per share data) Three Months Ended Nine Months Ended March 31, April 1, March 31, April 1, Revenues $ Cost of revenues Gross profit Operating expenses: Research and development Sales and marketing General and administrative Amortization of acquired intangible assets 91 91 Legal settlement Net (gain) loss on sale and disposal of property and equipment (258 ) 19 (270 ) (366 ) Total operating expenses Operating income Interest income and other, net 93 Income before provision (benefit) for income taxes Provision (benefit) for income taxes (977 ) (11 ) Net income $ Net income per share: Basic $ Diluted $ Weighted average shares: Basic Diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 Table of Contents OPLINK COMMUNICATIONS, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (In thousands) Three Months Ended Nine Months Ended March 31, April 1, March 31, April 1, Net income $ Other comprehensive income (loss), net of taxes: Currency translation adjustments (169 ) Change in net unrealized gain (loss) on investments, net (1,259 ) (4,072 ) Other comprehensive income (loss), net (1,428 ) (3,467 ) Comprehensive income $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 Table of Contents OPLINK COMMUNICATIONS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended (in thousands) March 31, April 1, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation expense Amortization of acquired intangible assets Amortization of premium on investments Net gain on sale and disposal of property and equipment (270 ) (366 ) Stock-based compensation expense Deferred income taxes (221 ) Changes in assets and liabilities: Accounts receivable (7,587 ) (955 ) Inventories (532 ) Prepayments and other assets (2,370 ) Accounts payable Accrued liabilities and other liabilities Net cash provided by operating activities Cash flows from investing activities Acquisition of business, net (1,090 ) Purchases of available-for-sale investments (96,986 ) (157,098 ) Sales and maturities of available-for-sale investments Purchases of held-to-maturity investments (8,312 ) (7,279 ) Purchase of non-marketable equity security (200 ) Proceeds from sales of property and equipment Purchases of property and equipment (10,194 ) (10,758 ) Net cash used forinvesting activities (25,208 ) (3,298 ) Cash flows from financing activities Proceeds from issuance of common stock Repurchases of common stock (8,320 ) (19,922 ) Tax withholdings related to net share settlements of restricted stock units (984 ) (1,223 ) Net cash used for financing activities (7,064 ) (19,849 ) Effect of exchange rates on cash and cash equivalents 11 10 Net decrease in cash and cash equivalents (15,100 ) (6,401 ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 6 Table of Contents OPLINK COMMUNICATIONS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1 - Description of Business Oplink Communications, Inc. (“Oplink” or the “Company”) was incorporated in California in September 1995 and was later reincorporated in Delaware in September 2000. The Company is headquartered in Fremont, California and has manufacturing, design and research and development facilities in Zhuhai, Shanghai and Wuhan, China and in Taiwan. Oplink designs, manufactures and sells optical networking components and subsystems. Its products expand optical bandwidth, amplify optical signals, monitor and protect wavelength performance, redirect light signals, ensure signal connectivity and provide signal transmission and reception within an optical network. Its products enable greater and higher quality bandwidth over longer distances, which reduces network congestion and transmission cost per bit. Its products also enable optical system manufacturers to provide flexible and scalable bandwidth to support the increase of data traffic on the Internet and other public and private networks. Oplink offers its customers design, integration and optical manufacturing solutions (“OMS”) for the production and packaging of highly-integrated optical subsystems and turnkey solutions, based upon a customer’s specific product design and specifications. Oplink also offers solutions with lower levels of component integration for customers that place more value on flexibility than would be provided with turnkey solutions. Oplink’s product portfolio also includes optical transmission products that broaden the addressable markets as well as the range of solutions that Oplink can now offer its customers. Oplink’s transmission products consist of a comprehensive line of high-performance fiber optic modules, including fiber optic transmitters, receivers, transceivers, and transponders, primarily for use in metropolitan area network (“MAN”), local area network (“LAN”), and fiber-to-the-home (“FTTH”) applications. Fiber optic modules are pre-assembled components that are used to build network equipment. Oplink’s transmission products convert electronic signals into optical signals and back into electronic signals, thereby facilitating the transmission of information over fiber optic communication networks. Oplink also offers communications system equipment makers a broadened suite of precision-made, cost-effective, and reliable optical connectivity products to establish multiple-use, quick pluggable fiber links among network devices for bandwidth deployment, as well as in a test and measurement environment for a wide range of system design and service applications. Note 2 - Basis of Presentation The unaudited condensed consolidated financial statements included herein have been prepared by the Company in conformity with accounting principles generally accepted in the United States of America (“U.S.”) and pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). Certain information and footnote disclosures, normally included in financial statements prepared in accordance with accounting principles generally accepted in the U.S., have been condensed or omitted pursuant to such rules and regulations. In the opinion of management, these unaudited condensed consolidated financial statements contain all adjustments (consisting only of normal recurring adjustments) necessary to present fairly the financial position of the Company as of March 31, 2013, the results of its operations for the three and nine month periods ended March 31, 2013 and April 1, 2012 and its cash flows for the nine month periods ended March 31, 2013 and April 1, 2012. The results of operations for the periods presented are not necessarily indicative of those that may be expected for the full year. The condensed consolidated financial statements presented herein have been prepared by management, without audit by independent auditors who do not express an opinion thereon, and should be read in conjunction with the audited consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended July 1, 2012. The July 1, 2012 condensed consolidated balance sheet data was derived from audited consolidated financial statements included in the Company’s Annual Report on Form 10-K for the fiscal year ended July 1, 2012 but does not include all disclosures required for annual periods. Certain reclassifications have been made to conform to the current period’s presentation and to present legal settlement seperately on the condensed consolidated statements of operations. The Company operates and reports using a fiscal year, which ends on the Sunday closest to June 30. Fiscal 2013 and Fiscal 2012 are 52-week fiscal years. 7 Table of Contents The consolidated financial statements include the accounts of the Company and its wholly and majority-owned subsidiaries. All significant intercompany accounts and transactions have been eliminated in consolidation. The Company presents the financial information of some of its foreign operating subsidiaries in its consolidated financial statements utilizing accounts as of a date one month earlier than the accounts of its parent company to ensure timely reporting of consolidated results. The Company conducts its business within one business segment and has no organizational structure dictated by product, service lines, geography or customer type. There have been no significant changes in the Company’s significant accounting policies that were disclosed in its Annual Report on Form 10-K for the fiscal year ended July 1, 2012. Note 3 - Recent Accounting Pronouncements In February 2013, the Financial Accounting Standards Board ("FASB") issued Accounting Standard Update ("ASU") No. 2013-02, Comprehensive Income (Topic 220): Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income, which requires an entity to present parenthetically (on the face of the financial statements, in the notes, or in some cases, cross-referenced to related footnote disclosures) significant amounts reclassified from each component of accumulated other comprehensive income and the income statement line items affected by the reclassification. The amendment is effective prospectively for annual and interim periods beginning after December 15, 2012. The Company adopted this amendment in the three months ended March 31, 2013 and the adoption did not have a material impact on its consolidated financial statements. In July 2012, theFASB issued ASU No. 2012-02, Topic 350: Intangibles - Goodwill and Other, which amends Topic 350 to allow an entity to first assess qualitative factors to determine whether it is more likely than not that the fair value of an indefinite-lived intangible asset is less than its carrying value. An entity would not be required to determine the fair value of the indefinite-lived intangible unless the entity determines, based on the qualitative assessment, that it is more likely than not that its fair value is less than the carrying value. This standard is effective for annual and interim impairment tests performed for fiscal years beginning after September 15, 2012 and early adoption is permitted. The Company does not believe that the adoption will have a material impact on its consolidated financial statements. In September 2011, the FASB issued and amended ASU No. 2011-08, Intangibles-Goodwill and Other (Topic 350): Testing Goodwill for Impairment, which simplifies how entities test goodwill for impairment. Previous guidance under Topic 350 required an entity to test goodwill for impairment using a two-step process on at least an annual basis. First, the fair value of a reporting unit was calculated and compared to its carrying amount, including goodwill. Second, if the fair value of a reporting unit was less than its carrying amount, the amount of impairment loss, if any, was required to be measured. Under the amendments in this update, an entity has the option to first assess qualitative factors to determine whether the existence of events or circumstances leads the entity to determine that it is more likely than not that its fair value is less than its carrying amount. If after assessing the totality of events or circumstances, an entity determines that it is not more likely than not that the fair value of the reporting unit is less than its carrying amount, then the two-step impairment test is unnecessary. If the entity concludes otherwise, then it is required to test goodwill for impairment under the two-step process. The amendments are effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011 and early adoption is permitted. The Company adopted this guidance at the beginning of fiscal 2013 and the adoption of this guidance did not have a material impact on its consolidated financial statements. In June 2011, the FASB issued ASU No. 2011-05: Presentation of Comprehensive Income, which requires an entity to present items of net income and other comprehensive income either in one continuous statement or in two separate, but consecutive, statement of net income and other comprehensive income. ASU 2011-05 eliminates the option to present the components of other comprehensive income as part of the statement of equity. ASU 2011-05 is effective in fiscal years (including interim periods) beginning after December 15, 2011. The Company adopted this guidance at the beginning of fiscal 2013 and the adoption of this guidance did not have a material impact on its consolidated financial statements. Note 4 - Net Income Per Share Basic net income per share is computed by dividing the net income by the weighted average number of shares of common stock outstanding during the period. Diluted net income per share is computed by dividing the net income for the period by the weighted average number of common and dilutive potential common shares outstanding during the period, if dilutive. 8 Table of Contents Potentially dilutive common equivalent shares are composed of the incremental common shares issuable upon the exercise of stock options, the vesting of awards and purchases under the employee stock purchase plan. The following is the computations of the basic and diluted net income per share and the anti-dilutive common stock equivalents excluded from the computations for the periods presented (in thousands, except per share data): Three Months ended Nine Months ended March 31, April 1, March 31, April 1, Numerator: Net income $ Denominator: Weighted average common shares outstanding Dilutive effect of employee stock options and restricted stock units Weighted average common shares outstanding, assuming dilution Net income per share: Basic $ Diluted $ Anti-dilutive stock options and awards not included in net income per share calculation Note 5 – Accumulated Other Comprehensive Income The changes in accumulated other comprehensive income by component and related tax effectsfor the three months endedMarch 31, 2013 were as follows (in thousands): Unrealized Losses on Available-for-Sale Securities Foreign Currency Translation Adjustment Total December 30, 2012 $ ) $ $ Other comprehensive income before reclassification (1,243 ) (169 ) (1,412 ) Amounts reclassified from accumulated other comprehensive income (16 (16 ) Other comprehensive loss, net (1,259 ) (169 ) (1,428 ) March 31, 2013 $ ) $ $ (1) This component of accumulated other comprehensive income is included in the Interest income and other, net on the Company's condensed consolidated statements of operations for the three months ended March 31, 2013. Note 6 - Cash and Cash Equivalents The Company considers all highly liquid investments with a maturity of three months or less when purchased to be cash equivalents. The Company’s cash equivalents consist primarily of money market funds and corporate commercial paper. Note 7 - Investments The Company generally invests its excess cash in certificates of deposit, debt instruments of the U.S. Treasury, government agencies, corporations with strong credit ratings and equity securities in publicly traded companies. Such investments are made in accordance with the Company’s investment policy, which establishes guidelines relative to diversification and maturities designed to maintain safety and liquidity. These guidelines are periodically reviewed and 9 Table of Contents modified to take advantage of trends in yields and interest rates. The available-for-sale investments are reported at their fair value. Unrealized gains and losses on these securities are reported as a separate component of accumulated other comprehensive income until realized. The investment securities which the Company has the ability and intent to hold until maturity are classified as held-to-maturity investments and are stated at amortized cost. Investments at March 31, 2013 and July 1, 2012 were as follows (in thousands): March 31, 2013 Gross Gross Amortized Unrealized Unrealized Estimated Short-term investments: Cost Gains Losses Fair Value Available-for-sale: United States Treasury $ $
